Exhibit 3 EXECUTION VERSION From: BT Group plc 81 Newgate Street London EC1A 7AJ To: T-Mobile Holdings Limited Hatfield Business Park Hatfield Hertfordshire AL10 9BW Orange Telecommunications Group Limited 3 More London Riverside London SE1 2AQ Deutsche Telekom A.G. Friedrich-Ebert-Allee 140 53113 Bonn Germany Orange S.A. 78 rue Olivier de Serres Paris 75015 France 22 January2016 Deed in relation to Conditions to Closing We refer to the agreement for the sale and purchase of the entire issued share capital of EE Limited between T-Mobile Holdings Limited, Orange Telecommunications Group Limited, BT Group plc, Deutsche Telekom AG and Orange S.A., signed on 5 February 2015, as amended on 11 December 2015 (the Agreement). Unless otherwise defined, words and expressions defined in the Agreement shall have the same meaning in this Deed. 1. This Deed confirms the agreement between the parties that: (a) with effect from 15 January 2016, the Condition set out in clause 3.1(b) of the Agreement (the Allotment Condition) is to be treated in the same way as the Condition set out in clause 3.1(c) of the Agreement for the purposes of clauses 3.22 and 5.1 of the Agreement, meaning that the Allotment Condition is to be satisfied prior to Closing and is not required to be fulfilled for the Unconditional Date to occur in accordance with clause 3.22 of the Agreement; and (b) accordingly, the Unconditional Date for the purposes of the Agreement is and shall be deemed to be and have been 15 January 2016 on the basis that this is the first Business Day on which all Conditions have been fulfilled, save for the Conditions set out in clauses 3.1(b) and 3.1(c) of the Agreement which shall be satisfied prior to Closing. 2. The provisions of clauses 32 and 36 of the Agreement shall, mutatis mutandis, apply to this Deed as if set out in full herein. SIGNATURE PAGE IN WITNESS WHEREOF the parties have executed this Deed as a deed and delivered it on the date first mentioned. The Common Seal of BT GROUP PLC affixed to this Deed is authenticated by: /s/ Dan Fitz Authorised Signatory EXECUTED as a DEED and DELIVERED by /s/ Jeevan D'Silva T-MOBILE HOLDINGS LIMITED acting by Jeevan D'Silva, a director in the presence of: Signature of witness: Name: Address: Futura House, Bradbourne Drive Milton Keynes, MK7 8AZ Occupation: Finance Director SIGNATURE PAGE EXECUTED as a DEED and DELIVERED by /s/ Arnaud Castille ORANGE TELECOMMUNICATIONS GROUP LIMITED acting byArnaud Castille, a director in the presence of: Signature of witness: /s/ Daniele Ferran Name: Daniele Ferran Address: 78, rue Olivier de Serres 75015 Paris Occupation: Orange Mergers and Acquisitions Manager EXECUTED as a DEED and DELIVERED ) on behalf of DEUTSCHE TELEKOM A.G. ) a company incorporated in Germany ) by Jôrn Biederbick ) /s/ Jôrn Biederbick being a person who, in accordance ) Signature with the laws of that territory, is duly ) authorised to act on behalf of the company ) and by Philipp Pohlmann ) /s/ Philipp Pohlmann being a person who, in accordance ) Signature with the laws of that territory, is duly ) authorised to act on behalf of the company ) SIGNATURE PAGE EXECUTED as a DEED and DELIVERED ) on behalf of ORANGE S.A. ) a company incorporated in France ) by Cécile Amayen ) /s/ Cécile Amayen being a person who, in accordance ) Signature with the laws of that territory, is duly ) authorised to act on behalf of the company )
